            Case 3:19-cv-07651-LB Document 3 Filed 11/20/19 Page 1 of 4



 1   WILMER CUTLER PICKERING                                 WILMER CUTLER PICKERING
      HALE AND DORR LLP                                        HALE AND DORR LLP
 2   Mark D. Selwyn (SBN 244180)                             William F. Lee (pro hac vice to be filed)
 3   mark.selwyn@wilmerhale.com                              william.lee@wilmerhale.com
     950 Page Mill Road                                      Joseph J. Mueller (pro hac vice to be filed)
 4   Palo Alto, CA 94304                                     joseph.mueller@wilmerhale.com
     Telephone: (650) 858-6000                               Timothy D. Syrett (pro hac vice to be filed)
 5   Fax: (650) 858-6100                                     timothy.syrett@wilmerhale.com
                                                             60 State Street
 6   WILMER CUTLER PICKERING                                 Boston, MA 02109
 7     HALE AND DORR LLP                                     Telephone: (617) 526-6000
     Leon B. Greenfield (pro hac vice to be filed)           Fax: (617) 526-5000
 8   leon.greenfield@wilmerhale.com
     Amanda L. Major (pro hac vice to be filed)
 9   amanda.major@wilmerhale.com
     1875 Pennsylvania Avenue NW
10
     Washington, DC 20006
11   Telephone: (202) 663-6000
     Fax: (202) 663-6363
12
     Attorneys for Plaintiffs
13   Intel Corporation, Apple Inc.
14

15

16                                UNITED STATES DISTRICT COURT
17                             NORTHERN DISTRICT OF CALIFORNIA
18
     INTEL CORPORATION and APPLE INC.,                                   19-7651
                                                              Case No. ____________________
19

20                                   Plaintiffs,              INTEL CORPORATION AND APPLE
                                                              INC.’S ADMINISTRATIVE MOTION TO
21   v.                                                       FILE COMPLAINT CONDITIONALLY
                                                              UNDER SEAL
22   FORTRESS INVESTMENT GROUP LLC,
     FORTRESS CREDIT CO. LLC, UNILOC
23
     2017 LLC, UNILOC USA, INC., UNILOC
24   LUXEMBOURG S.A.R.L., VLSI
     TECHNOLOGY LLC, INVT SPE LLC,
25   INVENTERGY GLOBAL, INC., DSS
     TECHNOLOGY MANAGEMENT, INC., IXI
26   IP, LLC, and SEVEN NETWORKS, LLC,
27
                                     Defendants.
28


                    Intel Corporation and Apple Inc.’s Administrative Motion to File Complaint Conditionally Under Seal
            Case 3:19-cv-07651-LB Document 3 Filed 11/20/19 Page 2 of 4



 1
            In accordance with Civil Local Rules 7-11 and 79-5, Intel Corporation (“Intel”) and
 2
     Apple Inc. (“Apple”), submit this motion for an order to seal limited portions of Intel and Apple’s
 3
     Complaint (the “Complaint”).
 4
            The Complaint contains information regarding licensing negotiations that one or more
 5
     defendants or non-parties (“Interested Parties”) may seek to seal. As set forth in the Declaration of
 6
     Mark D. Selwyn in Support of Intel and Apple’s Administrative Motion to File Complaint
 7
     Conditionally Under Seal (“Selwyn Decl.”), to the extent the Interested Parties maintain a claim of
 8
     confidentiality over anything contained in Intel’s and Apple’s Complaint, Intel and Apple expect that
 9
     the Interested Parties will file declarations in support of sealing this information. Selwyn Decl. ¶ 3.
10
     Accordingly, out of an abundance of caution, Intel and Apple file this motion to enable the Interested
11
     Parties an opportunity to file a declaration establishing that portions of the Complaint are sealable.
12
     For their part, neither Intel nor Apple seeks to seal any portions of the Complaint.
13
            For the foregoing reasons, Intel and Apple move to conditionally file the above-referenced
14
     document under seal.
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                            1
                     Intel Corporation and Apple Inc.’s Administrative Motion to File Complaint Conditionally Under Seal
           Case 3:19-cv-07651-LB Document 3 Filed 11/20/19 Page 3 of 4



 1   Dated: November 20, 2019                       WILMER CUTLER PICKERING
                                                      HALE AND DORR LLP
 2

 3
                                                    By:       /s/ Mark D. Selwyn________
 4                                                          Mark D. Selwyn
 5                                                          Mark D. Selwyn (SBN 244180)
                                                            mark.selwyn@wilmerhale.com
 6                                                          WILMER CUTLER PICKERING
                                                              HALE AND DORR LLP
 7                                                          950 Page Mill Road
                                                            Palo Alto, CA 94304
 8                                                          Telephone: (650) 858-6000
                                                            Facsimile: (650) 858-6100
 9
                                                            William F. Lee (pro hac vice to be
10                                                          filed)
                                                            william.lee@wilmerhale.com
11                                                          Joseph J. Mueller (pro hac vice to be
                                                            filed)
12                                                          joseph.mueller@wilmerhale.com
                                                            Timothy Syrett (pro hac vice to be
13                                                          filed)
                                                            timothy.syrett@wilmerhale.com
14                                                          WILMER CUTLER PICKERING
                                                               HALE AND DORR LLP
15                                                          60 State Street
                                                            Boston, MA 02109
16                                                          Telephone: (617) 526-6000
                                                            Facsimile: (617) 526-5000
17
                                                            Leon B. Greenfield (pro hac vice to be
18                                                          filed)
                                                            leon.greenfield@wilmerhale.com
19                                                          Amanda L. Major (pro hac vice to be
                                                            filed)
20                                                          amanda.major@wilmerhale.com
                                                            WILMER CUTLER PICKERING
21                                                             HALE AND DORR LLP
                                                            1875 Pennsylvania Avenue, N.W.
22                                                          Washington, DC 20006
                                                            Telephone: (202) 663-6000
23                                                          Facsimile: (202) 663-6363
24                                                          Attorneys for Plaintiffs
                                                            INTEL CORPORATION, APPLE INC.
25

26

27

28

                                                         2
                  Intel Corporation and Apple Inc.’s Administrative Motion to File Complaint Conditionally Under Seal
            Case 3:19-cv-07651-LB Document 3 Filed 11/20/19 Page 4 of 4



 1
                                          CERTIFICATE OF SERVICE
 2
         On this 20th day of November 2019, I hereby certify that I caused the foregoing document
 3
     entitled Notice of Voluntary Dismissal Without Prejudice to be filed via the court’s CM/ECF
 4
     system, which shall send notice to the counsel of record for the parties.
 5

 6
     DATED: November 20, 2019                         Respectfully submitted,
 7
                                                      By: /s/ Mark D. Selwyn________
 8

 9                                                    Mark D. Selwyn (SBN 244180)
                                                      mark.selwyn@wilmerhale.com
10                                                    WILMER CUTLER PICKERING
11                                                      HALE AND DORR LLP
                                                      950 Page Mill Road
12                                                    Palo Alto, CA 94304
                                                      Telephone: (650) 858-6000
13                                                    Facsimile: (650) 858-6100
14                                                    Attorney for Plaintiffs
15                                                    INTEL CORPORATION, APPLE INC.

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                            3
                     Intel Corporation and Apple Inc.’s Administrative Motion to File Complaint Conditionally Under Seal
